UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7330



JOSE ARELLANO,

                                            Plaintiff - Appellant,

          and


PEDRO GARCIA QUINTERO; VICTOR HERNANDEZ;
ANTONIO HERNANDEZ; LORENZO ROJAS; JUAN HER-
RERA; ARTURO NAVARRETE; FLORENTINO BOJORQUEZ,

                                                       Plaintiffs,

          versus


STATE OF NORTH CAROLINA; U.S. IMMIGRATION &
NATURALIZATION SERVICE,

                                           Defendants - Appellees.



                            No. 99-7331



PEDRO GARCIA QUINTERO,

                                            Plaintiff - Appellant,

          and


JOSE ARELLANO; VICTOR HERNANDEZ; ANTONIO HER-
NANDEZ; LORENZO ROJAS; JUAN HERRERA; ARTURO
NAVARRETE; FLORENTINO BOJORQUEZ,

                                                       Plaintiffs,
          versus


STATE OF NORTH CAROLINA; U.S. IMMIGRATIION &
NATURALIZATION SERVICE,

                                           Defendants - Appellees.



                            No. 99-7332



VICTOR HERNANDEZ,

                                            Plaintiff - Appellant,

          and


JOSE ARELLANO; ANTONIO     HERNANDEZ; LORENZO
ROJAS;   JUAN   HERRERA;   ARTURO   NAVARRETE;
FLORENTINO BOJORQUEZ,

                                                        Plaintiffs,

          versus


STATE OF NORTH CAROLINA; U.S. IMMIGRATION &
NATURALIZATION SERVICE,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-703-5-H)


Submitted:   December 16, 1999         Decided:   December 22, 1999




                                 2
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Arellano, Pedro Garcia Quintero, Victor Hernandez, Appellants
Pro Se. William McBlief, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants Jose Arellano, Pedro Garcia Quintero, and Victor

Hernandez appeal the district court’s judgment denying relief on

their civil rights complaint contending they were subjected to

cruel and unusual punishment because of their nationality. We have

reviewed the record and the district court’s orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Arellano v. North Carolina, No. CA-98-703-5-H

(E.D.N.C. Sept. 8, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                 3